DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 15-16, 18-20, 22-24, 26-27, and 29-31, are presented for examination. Applicant filed an amendment on 11/18/2022 amending claims 15-16, 19-20, 23-24, and 27; canceling claims 17, 21, 25, and 28; and adding new claims 30 and 31. In light of Applicant’s amendments, Examiner withdraws the previous § 101 and § 103 rejections. Examiner has, however, established new § 101 and § 103 rejections for claims 15-16, 18-20, 22-24, 26-27, and 29-31, in the instant Office action. Since the new § 101 and § 103 rejections were necessitated by Applicant’s amendment of independent claims 15, 19, and 23, the instant rejection of claims 15-16, 18-20, 22-24, 26-27, and 29-31, is a FINAL rejection of the claims.  
 
Response to Arguments


§ 101 Rejection: Applicant argues in page 11 of Applicant’s Arguments:   
Applicant respectfully submits that, even assuming amended claim 15 recites a judicial exception of abstract idea, claim 15, as a whole integrates the alleged judicial exception into a practical application under Step 2A Prong two analysis because an improvement to the technical field of data processing accuracy and stability is provided according to MPEP §2604.

Examiner respectfully disagrees. Applicant’s additional claim limitations are recited in high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. These additional limitations – alone or in combination – do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. Therefore, instant claims are not patent eligible under § 101 in view of the Test.

§ 103 Rejection: Examiner has carefully considered Applicant’s arguments directed to the previous § 103 rejection, but they are moot in view of new § 103 rejection necessitated by Applicant amendment of the independent claims 15, 19, and 23.    

Claim Rejections - 35 USC § 101





35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-16, 18-20, 22-24, 26-27, and 29-31, are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  







The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 15-16, 18, and 30-31, is a system, which is one of the statutory categories of invention. Further, the claimed invention of claims 19-20 and 22 is a non-statutory computer-readable storage medium which is also one of the statutory categories of invention. Still further, the claimed invention of claims 23-24, 26-27, and 29, is a series of steps, which is method (i.e., a process) and, also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 15-16, 18-20, 22-24, 26-27, and 29-31, are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 15-16, 18-20, 22-24, 26-27, and 29-31, however, recite an abstract idea of processing an item transaction. The creation of processing an item transaction, as recited in the independent claims 15, 19, and 23, belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 15, 19, and 23, which set forth or describe the recited abstract idea, are found in the following steps: “checking an item processing transaction queue of the target item and determine whether a latest previous item processing transaction in the item processing transaction queue has been completed” (claims 15, 19, and 23), “in response to determining that the latest previous item processing transaction of the target item has not been completed, rejecting to create an item processing transaction corresponding to the target item, based on the item processing request” (claims 15, 19, and 23), “in response to determining that the latest previous item processing transaction of the target item has been completed, creating a current item processing transaction corresponding to the target item, based on the item processing request, comprising: creating an item processing transaction ID of the current item processing transaction based on the target item ID, inserting the current item processing transaction of the target item to the item processing transaction queue, and recording a state of the target item before executing the current item processing transaction” (claims 15, 19, and 23), and “executing the current item processing transaction corresponding to the target item, based on the item processing transaction ID, when execution is failed, restore the state of the target item recorded before executing the current item processing transaction, based on the item processing transaction ID” (claims 15, 19, and 23). 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 15, 19, and 23, recite additional limitations: “a processor” (claim 15), “a memory for storing instructions executable by the processor” (claim 15), “a non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor” (claim 19), and “an item transaction processing device” (claim 23). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitation recites insignificant extra solution activity (for example, data gathering): “receiving an item processing request, wherein the item processing request carries a target item identity (ID) of a target item” (claims 15, 19, and 23). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 15, 19, and 23, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 15, 19, and 23, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: The additional elements of independent claims 15, 19, and 23, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0221] FIG. 11 is a schematic diagram illustrating a structure of an item-transaction processing device, in accordance with another embodiment of the present disclosure. As shown in FIG. 11, the item-transaction processing device 1100 may include: at least one processor 1101, such as CPU, at least one network interface 1104, a memory 1105, and at least one communication bus 1102. The communication bus 1102 is configured to implement connection and communication among these components. The network interface 1104 may include a standard wired interface, a wireless interface (such as a WI-FI interface). The memory 1105 may be a high-speed random access memory (RAM), or a non-volatile memory, e.g., at least one disk memory. The memory 1105 may also be a storage device, which is remote from foregoing processor 1101. As shown in FIG.11, the memory 1105, which is taken as a computer storage medium, may include an OS, a network communication module, and an item- transaction processing program. 36

This is a description of general-purpose computer. Further, the element of receiving information to a user device amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason this element is not sufficient to provide an inventive concept. The additional element of receiving information to a user device was considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, it is also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional element of independent claims 15, 19, and 23, receives data over a network in a merely generic manner. Courts have recognized receiving functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 15, 19, and 23, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 15, 19, and 23, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 16, 18, and 30-31, depend on independent claim 15; dependent claims 20 and 22 depend on independent claim 19; and dependent claims 24,  26-27, and 29, depend on independent claim 23. The elements in dependent claims 16-18, 20-22, and 24-29, which set forth or describe the abstract idea of processing an item transaction, are: “the item processing request comprises an item transfer request, and the item transfer request carries the target item ID, a transferer account ID and a transferee account ID, and the method further comprising: in response to determining that the latest previous item processing transaction of the target item has been completed, creating an item transfer transaction corresponding to the target item, based on the target item ID, comprising: creating an item transfer transaction ID based on the target item ID, recording an associated state of the target item before executing the item transfer transaction, wherein the item transfer transaction indicates to remove an associated relationship between the transferer account ID and the target item, and establish an associated relationship between the transferee account ID and the target item; and executing the item transfer transaction corresponding to the target item, based on the item transfer transaction ID, when execution is failed, restoring the associated state of the target item before executing the item transfer transaction, based on the item transfer transaction ID” (claims 16, 20, and 24 – further narrowing the abstract idea), “transmitting item information associated with a user account of a user terminal to the user terminal; and receiving the item processing request submitted by the user terminal, which is in response to a transaction operation instruction inputted by a user for the item information” (claims 18, 22, and 26 – insignificant extra solution activity), “determining whether the current item processing transaction is completed within a preset execution period; and in response to determining the current item processing transaction is not completed within the preset execution period, determining the execution is failed” (claim 27 – further narrowing the abstract idea), “the item processing request as received includes an item transfer request, an item delete request, an item usage request, or an item data change request” (claim 29 – further narrowing the abstract idea), “determining that the execution is failed when the current item processing transaction is not completed within a preset execution period, or after a failed initial execution and a number of re-executions exceeds a preset threshold” (claim 30 – further narrowing the abstract idea), and “there are a plurality of target items, and maintaining an independent transaction queue for each target item” (claim 30 – further narrowing the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 16, 18, 20, 22, 24, 26-27, and 29-31, do not correct the deficiencies of independent claims 15, 19, and 23, and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 15-16, 18-20, 22-24, 26-27, and 29-31, are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103














The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 15-16, 18-20, 22-24, 26-27, and 29-31, are rejected under 35 U.S.C. § 103 as being unpatentable over Haberstroh (2009/0006248 A1) in view of Wong (2007/0061379 A1).

As to claims 15, 19, and 23, Haberstroh shows a processor (Haberstroh: page 7, ¶ 65); a memory for storing instructions executable by the processor (Haberstroh: page 7, ¶ 66); wherein when executing the instructions, the processor is configured to: receive an item processing request, wherein the item processing request carries a target item identity (ID) of a target item (Haberstroh: page 4, ¶ 42; and page 5, ¶¶ 47-48); create a current item processing transaction corresponding to the target item, based on the item processing request, comprising: creating an item processing transaction ID of the current item processing transaction based on the target item ID and recording a state of the target item before executing the current item processing transaction (Haberstroh: page 5, ¶ 48; and page 6, ¶ 53); and execute the current item processing transaction corresponding to the target item, based on the item processing transaction ID (Haberstroh: page 6, ¶¶ 56-59).  
	Haberstroh does not show checking an item processing transaction queue of the target item and determine whether a latest previous item processing transaction in the item processing transaction queue has been completed; in response to determining that the latest previous item processing transaction of the target item has been completed, create a current item processing transaction corresponding to the target item, based on the item processing request, comprising inserting the current item processing transaction of the target item to the item processing transaction queue; and when execution is failed, restoring the state of the target item recorded before executing the current item processing transaction, based on the item processing transaction ID. Wong shows checking an item processing transaction queue of the target item and determine whether a latest previous item processing transaction in the item processing transaction queue has been completed (Wong: page 5, ¶¶ 57-58; and page 6, ¶ 59); in response to determining that the latest previous item processing transaction of the target item has been completed, creating a current item processing transaction corresponding to the target item, based on the item processing request, comprising inserting the current item processing transaction of the target item to the item processing transaction queue (Wong: page 5, ¶¶ 57-58; and page 6, ¶ 59); and when execution is failed, restoring the state of the target item recorded before executing the current item processing transaction, based on the item processing transaction ID (Wong: page 5, ¶¶ 57-58; and page 6, ¶ 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Haberstroh by checking an item processing transaction queue of the target item and determine whether a latest previous item processing transaction in the item processing transaction queue has been completed; in response to determining that the latest previous item processing transaction of the target item has been completed, create a current item processing transaction corresponding to the target item, based on the item processing request, comprising inserting the current item processing transaction of the target item to the item processing transaction queue; and when execution is failed, restoring the state of the target item recorded before executing the current item processing transaction, based on the item processing transaction ID of Wong in order to maintain the proper sequencing (Wong: page 5, ¶ 56).

As to claims 16, 20, and 24, Haberstroh in view of Wong shows all the elements of claims 15, 19, and 23. Haberstroh also shows that the item processing request comprises an item transfer request, and the item transfer request carries the target item ID, a transferer account ID and a transferee account ID (Haberstroh: page 4, ¶ 42; and page 5, ¶¶ 47-48); creating an item transfer transaction corresponding to the target item, based on the target item ID, comprising: creating an item transfer transaction ID based on the target item ID, wherein the item transfer transaction indicates to remove an associated relationship between the transferer account ID and the target item, and establish an associated relationship between the transferee account ID and the target item (Haberstroh: page 5, ¶ 48; and page 6, ¶ 53 and ¶¶ 56-59); and execute the item transfer transaction corresponding to the target item, based on the item transfer transaction ID (Haberstroh: page 6, ¶¶ 56-59). 
Haberstroh does not show that in response to determining that the latest previous item processing transaction of the target item has been completed, creating an item transfer transaction corresponding to the target item, based on the target item ID, comprising: recording an associated state of the target item before executing the item transfer transaction; and when execution is failed, restoring the associated state of the target item before executing the item transfer transaction, based on the item transfer transaction ID. Wong shows that in response to determining that the latest previous item processing transaction of the target item has been completed, creating an item transfer transaction corresponding to the target item, based on the target item ID, comprising: recording an associated state of the target item before executing the item transfer transaction (Wong: page 5, ¶¶ 57-58; and page 6, ¶ 59); and when execution is failed, restoring the associated state of the target item before executing the item transfer transaction, based on the item transfer transaction ID (Wong: page 5, ¶¶ 57-58; and page 6, ¶ 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Haberstroh by in response to determining that the latest previous item processing transaction of the target item has been completed, creating an item transfer transaction corresponding to the target item, based on the target item ID, comprising: recording an associated state of the target item before executing the item transfer transaction; and when execution is failed, restoring the associated state of the target item before executing the item transfer transaction, based on the item transfer transaction ID of Wong in order to maintain the proper sequencing (Wong: page 5, ¶ 56).

As to claims 18, 22, and 26, Haberstroh in view of Wong shows all the elements of claims 15, 19, and 23. Haberstroh also shows transmitting item information associated with a user account of a user terminal to the user terminal (Haberstroh: page 5, ¶ 46); and receiving the item processing request submitted by the user terminal, which is in response to a transaction operation instruction inputted by a user for the item information (Haberstroh: page 6, ¶ 53). 
 
As to claim 27, Haberstroh in view of Wong shows all the elements of claim 23.  Haberstroh does not show determining whether the item processing transaction is completed within a preset execution period; and in response to determining the item processing transaction is not completed within the preset execution period, determining the execution is failed. Wong shows determining whether the item processing transaction is completed within a preset execution period (Wong: page 5, ¶¶ 56-58); and in response to determining the item processing transaction is not completed within the preset execution period, determining the execution is failed (Wong: page 5, ¶¶ 57-58; and page 6, ¶ 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Haberstroh by determining whether the item processing transaction is completed within a preset execution period; and in response to determining the item processing transaction is not completed within the preset execution period, determining the execution is failed of Wong in order to maintain the proper sequencing (Wong: page 5, ¶ 56).

As to claim 29, Haberstroh in view of Wong shows all the elements of claim 23. Haberstroh also shows the item processing request as received includes an item transfer request, an item delete request, an item usage request, or an item data change request (Haberstroh: page 5, ¶ 46).

As to claim 30, Haberstroh in view of Wong shows all the elements of claim 15. Haberstroh  does not show determining that the execution is failed when the current item processing transaction is not completed within a preset execution period, or after a failed initial execution and a number of re-executions exceeds a preset threshold. Wong shows determining that the execution is failed when the current item processing transaction is not completed within a preset execution period, or after a failed initial execution and a number of re-executions exceeds a preset threshold (Wong: page 5, ¶¶ 57-58; and page 6, ¶ 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Haberstroh by determining that the execution is failed when the current item processing transaction is not completed within a preset execution period, or after a failed initial execution and a number of re-executions exceeds a preset threshold of Wong in order to maintain the proper sequencing (Wong: page 5, ¶ 56).

As to claim 31, Haberstroh in view of Wong shows all the elements of claim 15. Haberstroh  does not show that there are a plurality of target items, and maintaining an independent transaction queue for each target item. Wong shows that there are a plurality of target items; and maintaining an independent transaction queue for each target item (Wong: page 4, ¶¶ 48-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Haberstroh by there being a plurality of target items, and maintaining an independent transaction queue for each target item of Wong in order to maintain the proper sequencing (Wong: page 5, ¶ 56).

Conclusion















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kohno (2010/0030826 A1) discloses: “A transaction processing unit for taking at last one transaction from an accepting queue that accepts transaction processing request upon completion of copying the selected update to start processing of the taken transaction.”
















Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691